 
BAY AREA AIR QUALITY MANAGEMENT DISTRICT
 
MASTER SERVICES CONTRACT CONTRACT  NO.
 
2011-061


I.
PARTIES - The parties to this Contract ("Contract")  are the Bay Area Air
Quality Management District ("DISTRICT") whose address is 939 Ellis Street, San
Francisco, CA 94109, and ECOtality, Inc., ("CONTRACTOR") whose address is 4
Embarcadero Center, Suite 3720, San Francisco, CA 94111.



2. 
RECITALS

 
A. 
DISTRICT is the local agency with primary responsibility for regulating
stationary source airpollution in the Bay Area Air Quality Management District
in the State of California.  DISTRICT is authorized to enter into this Contract
under California Health and Safety Code Section 4070I. DISTRICT desires to
contract with CONTRACTOR for Services as defined herein.  DISTRICT is entering
into this Contract based on CONTRACTOR's stated qualifications to perform the
Services.

 
B. 
The Bay Area is currently in nonattainment of the State and Federal ambient air
quality standardsfor ground-level ozone and particulate matter. In the Bay Area,
the transportation sector accounts for more than 50% of "criteria" pollutants,
including reactive organic gases (ROO) and oxides of nitrogen (NOx), both of
which are ozone precursors, and particulate matter (PM), and for more than 40%
of greenhouse gas (GHG) emissions.

 
C. 
Plug-in electric vehicle (PEV) technology  is a promising solution to meeting
air pollution andGHG emissions reduction targets.

 
D.
DISTRICT seeks to better understand PEV drivers' charging and driving patterns
and to support successful adoption of PEVs in the Bay Area.

 
E. 
DISTRICT  developed  the  Electric  Vehicle  Supply  Equipment  (EVSE) 
Deployment  Program("Program") to support the agency's effort to meet air
pollution and GHG emissions reduction targets. The Program will provide
incentives to accelerate deployment of PEVs in the Bay Area and provide a
mechanism for collection and analysis of early-adopters PEV usage data.

 
F.
On August 4, 2010, the DISTRICT Board of Directors authorized the allocation
of$5 million for the Program.

 
G. 
The Program offers Program Participants the opportunity to obtain PEV chargers
at a discountedrate in return for access to their driving and charging usage
data.

 
H. 
CONTRACTOR  has  been  selected  as  one  of  four  vendors  authorized  to 
participate  in  theDISTRICT's Program.

 
I.
DISTRICT has selected  CONTRACTOR to provide equipment and services in support
of the DISTRICT's Program.

 
J.
All parties to this Contract  have had the opportunity  to have this  contract 
reviewed by their attorney.



3. 
DEFINITIONS

 
A.
Electric Vehicle Supply Equipment ("EVSE") refers to equipment described in
Article 625.2,Definitions of the California Electric Code, and consists of
conductors, including the underground, grounded, and equipment grounding
conductors and the electric vehicle connectors, attachment plugs, and all other
fittings, devices, power outlets, or apparatus installed specifically for the
purpose of delivering energy from the premises wiring to the electric vehicle.
For the purpose of this Program, EVSE shall mean those units that were purchased
and installed on or after December 1, 20 I 0, are certified by the Underwriters
Laboratories, Inc., have a Society of Automotive Engineer J1772 coupler, and use
an Alternating Current 208-240 volt charger.



Page l of 12


Contract No. 2011-061
 
 
 

--------------------------------------------------------------------------------

 
 

 
B. 
Plug-in Electric  Vehicle  ("PEV")  shall  mean a vehicle  that  is propelled 
in part or solely  by an electric motor, is capable  of being recharged from an
external  source of electricity  that meets the Society of Automotive Engineers 
Jl772 standard,  and has a California  Air Resources Board fuel standard of
Plug-In  Gasoline  Electric Hybrid or LI+. For the purpose of this Program, PEVs
shall not  include  Neighborhood Electric  Vehicles  (NEV),  low-speed 
vehicles  as defined  by  United States Department  of Transportation, or 2- or
3-wheeled  vehicles.

 
C. 
"Purchase  Order"  shall  mean  the written  or electronic  document  used  by
DISTRICT  to  trackpayments to CONTRACTOR under this Contract.

 
D. 
"Services" shall  mean  the  services  to be provided  by  CONTRACTOR hereunder 
as generally described in the Task Orders issued pursuant to this Contract.

 
E. 
"Task Order" shall mean a written request by DISTRICT for specific services to
be performed  byCONTRACTOR.



4. 
PERFORMANCE REQUIREMENTS

 
A. 
CONTRACTOR is authorized  to do business in the State  of California.  
CONTRACTOR attests that it is in good tax standing  with federal and state tax
authorities.

 
B.
CONTRACTOR agrees  to obtain any and all required  licenses,  permits, and all
other appropriate legal authorizations from all applicable federal, state and
local jurisdictions  and pay all applicable fees.

 
C. 
CONTRACTOR shall  not engage  in any performance of work  during the term of
this Contract that is in direct or indirect conflict with duties and
responsibilities set forth in the Scope of Work.

 
D. 
CONTRACTOR shall  exercise  the  degree  of  skill  and  care  customarily 
required  by  accepted professional practices and procedures.

 
E. 
CONTRACTOR shall  ensure  that  any subcontractors, employees and agents 
performing  under this Contract comply with the performance standards set forth
in paragraph D above.

 
5. 
TERM- The term of this Contract is from the date of full execution  to June 30,
2015, unless further extended  by amendment of this Contract  in writing, or
terminated earlier.  CONTRACTOR shall not submit any invoice for services
performed under this Contract until the Contract is fully executed.



6. 
TERMINATION

 
A.
The DISTRICT may terminate this Contract at any time, at will, and without
specifying any reason, by notifying CONTRACTOR in writing. The notice of
termination shall specify the effective date of termination, which shall be no
less than thirty (30) calendar days from the date of delivery of the notice of
termination, and shall be delivered in accordance with the provisions of section
13 below. Immediately upon receipt of the notice of termination, CONTRACTOR
shall cease all services under this Contract, except such services as are
specified in the notice of termination. CONTRACTOR shall deliver a final invoice
for all remaining services performed but not billed, including any services
specified in the termination notice, on or before ten(I0) business days
following the termination date.

 
B.
Either party may terminate this Contract for breach by the other party.

 
i)
Failure to perform any agreement or obligation contained in this Contract or
failure to complete the services in a satisfactory manner shall constitute a
breach of the Contract.

 
ii) 
The non-breaching party may terminate the Contract by delivery of a written
notice of breach.  The notice of breach shall specify the date of termination,
which shall be no earlier than ten(I0) business days from delivery of the notice
of breach.  In the alternative, at its sole discretion, the non-breaching party
may require the breaching party to cure the breach.  The notice. of breach shall
specify the nature of the breach and the date by which such breach must be
cured.



Page 2 of l2


Contract No. 2011-061
 
 
 

--------------------------------------------------------------------------------

 
 

 
iii)
If CONTRACTOR fails to perform any obligation under this Contract, DISTRICT at
its sole discretion, may perform, or cause the performance, of the obligation
itself.  In that event, DISTRICT shall deduct the costs to perform such
obligation and any other costs to cure the breach from the maximum amount
available to CONTRACTOR under this Contract. DISTRICT’s performance hereunder
shall not be deemed a waiver or release of any obligation of, or default by,
CONTRACTOR under this Contract.

 
iv) 
The notice of breach shall be provided in accordance with the notice
requirements set forth in section 13.

 
v) 
The non-breaching party reserves all rights under law and equity to enforce this
Contract and recover any damages.

 
7. 
INSURANCE

 
A. 
CONTRACTOR shall maintain the following insurance:

 
i)
Workers' compensation and employers' liability insurance as required by
California law or other applicable statutory requirements.

 
ii) 
Occurrence-based commercial general liability insurance or equivalent form with
a limit of not less than one million dollars ($1,000,000) each occurrence. Such
insurance shall include DISTRICT and its officers, “agents, and employees as
additional insureds and shall be primary with respect to any insurance
maintained by DISTRICT.

 
iii)
Business automobile liability insurance or equivalent form with a limit of not
less than one million dollars ($1,000,000) each accident.  Such insurance shall
include coverage for owned, hired, and non-owned vehicles.

 

 
B.
All insurance shall be placed with insurers with a current A.M. Best's rating of
no less than A: VII.

 
C.
Prior to commencement of work under this Contract, CONTRACTOR shall furnish
properly­ executed certificates of insurance for all required insurance. Upon
request by DISTRICT, CONTRACTOR shall provide a complete copy of any required
insurance policy. CONTRACTOR shall notify DISTRICT in writing thirty (30) days
prior to cancellation or modification of any required insurance policy. Any such
modifications are subject to pre­ approval by DISTRICT.

 
D.
If CONTRACTOR fails to maintain the required insurance coverage set forth above,
DISTRICT reserves the right either to purchase such additional insurance and to
deduct the cost thereof from any payments owed to CONTRACTOR or to terminate
this Contract for breach.

 
8.
INDEMNIFICATION

 
A.
CONTRACTOR shall indemnify and hold DISTRICT, its officers, employees and agents
harmless from and against any and all liability, loss, expense, including
reasonable attorneys' fees, or claims for injury or damages arising out of the
performance of this Contract but only in proportion to and to the extent such
liability, loss, expense, attorneys' fees, or claims for injury or damages are
caused by or result from the negligent or intentional acts or omissions of
CONTRACTOR, its officers, agents, employees.

 
B.
DISTRICT shall indemnify and hold CONTRACTOR, its officers, employees and agents
harmless from and against any and all liability, loss, expense, including
reasonable attorneys' fee, or claims for injury or damages arising out of the
performance of this Contract but only in proportion to and to the extent such
liability, loss, expense, attorneys' fees, or claims for injury or damages are
caused by or result from the negligent or intentional acts or omissions of
DISTRICT, its officers, agents, employees.

 
Page 3 of 12


Contract No. 2011-061
 
 
 

--------------------------------------------------------------------------------

 


9, 
AGREEMENT TO PROVIDE SERVICES

 
A. 
CONTRACTOR  hereby agrees to provide to DISTRICT, as DISTRICT may from time to
time designate,  such services  as  DISTRICT may order  by Task Order, all in
accordance  with and subject to the terms, covenants and conditions of this
Contract.   DISTRICT agrees to pay for these services ordered by DISTRICT in
accordance with and subject to the terms, covenants and conditions of this
Contract.

 
B. 
All Task Orders issued by DISTRICT to CONTRACTOR for services during the term of
this Contract are subject to the provisions of this Contract as though fully set
forth in such Task Order.  In the event that the provisions of this Contract
conflict with any Task Order issued by DISTRICT to CONTRACTOR, the provisions of
this Contract shall govern.  No other terms and conditions, including, but not
limited to, those contained in CONTRACTOR's standard printed terms and
conditions, on CONTRACTOR's order acknowledgment, invoices or otherwise, shall
have any application to or effect upon or be deemed to constitute an amendment
to or to be incorporated into this Contract, any Task Order, or any transactions
occurring pursuant hereto or thereto,  unless  this  Contract  shall  be 
specifically  amended  to  adopt  such  other  terms  and conditions in writing
by the parties.

 
C. 
Notwithstanding any other provision of this Contract to the contrary, DISTRICT
shall have noobligation to order or purchase any services hereunder and the
placement of any Task Order shall be in the sole discretion of
DISTRICT.   Without limiting the generality of the foregoing, the actual
quantity of services to be purchased hereunder shall be determined by DISTRICT
in its sole discretion and shall not exceed $2,877,300.00.   This Contract is
not exclusive. CONTRACTOR expressly acknowledges and agrees that DISTRICT may
purchase at its sole discretion, services that are identical or similar to the
services described in this Contract from any third party.



10.
TASK ORDERS- Each Task Order will specifY the following items, as relevant:
specific services requested, schedule for services, location where services are
to be performed (with contact person), and cost or estimated cost of
services.  Each Task Order issued under this Contract shall be made part of, and
be incorporated into this Contract, and shall reference this Contract on the
face of each Task Order.  Should any Task Order not conform to or satisfY the
terms of this Contract, CONTRACTOR shall have five (5) business days after
receipt to reject the Task Order.  All Task Order requests must be made by the
District in writing and accepted by the Contractor in writing.   Acceptance by
CONTRACTOR is limited to the provisions of this Contract and the Task Order.  No
additional or different provisions proposed by CONTRACTOR or DISTRICT shall
apply.  In addition, the parties agree that this Contract and accepted Task
Orders constitute a contract for services and satisfY all statutory and legal
formalities of a contract.

 
II.
PRICING. INVOICES, AND PAYMENT

 
A. 
DISTRICT shall pay CONTRACTOR for all services ordered and provided in
compliance with the terms and conditions of this Contract and with Task Orders
issued under this Contract.

 
B. 
 CONTRACTOR shall submit monthly original invoices to DISTRICT in form and
substance and format reasonably acceptable to DISTRICT.  Each invoice, including
supporting documentation, must be prepared in duplicate on CONTRACTOR's
letterhead; must list DISTRICT's contract number, Purchase Order Number, and the
CONTRACTOR's Social Security Number or Federal Employer Identification Number;
and must be submitted to:  Bay Area Air Quality Management District, 939 Ellis
Street, San Francisco, CA 94109, Attn: Strategic Incentives Division.

 
C. 
Except as specifically set forth in Attachment A or Task Orders under this
Contract, DISTRICTshall not be responsible for any additional costs or expenses
of any nature incurred by CONTRACTOR in connection with the provision of the
services, including without limitation travel expenses, clerical or
administrative personnel, long distance telephone charges, etc.



12.
DISPUTE RESOLUTION - A party that disputes a notice of breach must first seek
mediation to resolve the dispute in accordance with the provisions set forth
below.



Page 4 of 12


Contract No. 2011-061
 
 
 

--------------------------------------------------------------------------------

 
 

 
A.
Upon receipt of a notice of breach of contract, the party may submit a demand
for mediation to resolve whether or not a breach occurred. The party must state
the basis of the dispute and deliver the demand within ten(I0) business days of
the date of receipt of the notice of breach.

 
B.
The mediation shall take place at DISTRICT's office at 939 Ellis Street, San
Francisco, or at such other place as may be mutually agreed upon by the parties
and the mediator.

 
C.
The parties shall make good faith efforts to hold the mediation within thirty
(30) days after receipt of the demand for mediation.

 
D.
Each party shall bear its own mediation costs.

 
E.
In the event the parties are unable to resolve the dispute, either party may
file an action in a court of competent jurisdiction to enforce the Contract.

 
F.
Maximum recovery under this section shall be limited to the total value of all
Task Orders issued under this Contract. The mediation costs shall not reduce the
maximum amount recoverable under this section.

 
13.
NOTICES- All notices that are required under this Contract shall be provided in
the manner set forth herein, unless specified otherwise. Notice to a party shall
be delivered to the attention of the person listed below, or to such other
person or persons as may hereafter be designated by that party in writing.
Notice shall be in writing sent by e-mail, facsimile, or regular first class
mail. In the case of e-mail and facsimile communications, valid notice shall be
deemed to have been delivered upon sending, provided the sender obtained an
electronic confirmation of delivery. E-mail and facsimile communications shall
be deemed to have been received on the date of such transmission, provided such
date was a business day and delivered prior to 4:00 p.m. PST. Otherwise, receipt
of e-mail and facsimile communications shall be deemed to have occurred on the
following business day. In the case of regular mail notice, notice shall be
deemed to have been delivered on the mailing date and received five (5) business
days after the date of mailing.




 
DISTRICT: 
Bay Area Air Quality Management District

939 Ellis Street
San Francisco, CA  94109
Attn: Karen Schkolnick, District Grants Manager



 
CONTRACTOR: 
ECOtality, Inc.

4 Embarcadero Ctr., Ste. 3720
San Francisco, CA 94111
Attn: Steve Schey


14.
ADDITIONAL PROVISIONS- All attachment(s) to this Contract are expressly
incorporated herein by this reference and made a part hereof as though fully set
forth.



15.
EMPLOYEES OF CONTRACTOR

 
A. 
CONTRACTOR shall be responsible for the cost of regular pay to its employees, as
well as cost of vacation, vacation replacements, sick leave, severance pay, and
pay for legal holidays.

 
B. 
CONTRACTOR,  its  officers,  employees,  agents,  or  representatives  shall 
not  be  consideredemployees or agents of DISTRICT, nor shall CONTRACTOR, its
officers, employees, agents, or representatives be entitled to or eligible to
participate in any benefits, privileges, or plans, given or extended by DISTRICT
to its employees.

 
C.
DISTRICT reserves the right to review the credentials to perform the services
for any of CONTRACTOR's employees assigned herein and to disapprove
CONTRACTOR's  assignments. CONTRACTOR  warrants  that  it  will not  employ 
any  subcontractor(s)  without  prior  written approval from DISTRICT.



Page 5 of12


Contract No. 2011-061
 
 
 

--------------------------------------------------------------------------------

 
 
16.
CONFIDENTIALITY - In order to carry out the purposes of this Contract,
CONTRACTOR may require access to certain of DISTRICT's confidential information
(including trade secrets, inventions, confidential know-how, confidential
business information, and other information that DISTRICT considers
confidential) (collectively, "Confidential Information"). It is expressly
understood and agreed that DISTRICT may designate in a conspicuous manner
Confidential Information that CONTRACTOR obtains from DISTRICT, and CONTRACTOR
agrees to:

 
A. 
Observe complete confidentiality with respect to such information, including
without limitation,agreeing not to disclose or otherwise permit access to such
information by any other person or entity in any manner whatsoever, except that
such disclosure or access  shall be permitted to employees of CONTRACTOR
requiring access in fulfillment of the services provided under this Contract.

 
B.
Ensure that CONTRACTOR's officers, employees, agents, representatives, and
independent contractors are informed of the confidential nature of such
information and to assure by agreement or otherwise that they are prohibited
from copying or revealing, for any purpose whatsoever, the contents of such
information or any part thereof, or from taking any action otherwise prohibited
under this section.

 
C. 
Not use such information or any part thereof in the performance of services to
others or for thebenefit of others in any  form  whatsoever  whether
gratuitously or for  valuable  consideration, except as permitted under this
Contract.

 
D. 
NotifY DISTRICT promptly and in writing of the circumstances surrounding any
possession, use, or knowledge of such information or any part thereof by any
person or entity other than those authorized by this section.  Take at
CONTRACTOR's expense, but at DISTRICT's option and in any event under
DISTRICT's  control, any legal action necessary to prevent unauthorized use of
such information by any third party or entity which has gained access to such
information at least in part due to the fault of CONTRACTOR.

 
E. 
Take any and all other actions necessary or desirable to assure such continued
confidentiality and protection of such information during the term of this
Contract and following expiration or termination of the Contract.

 
F. 
Prevent access to such materials by a person or entity not authorized under this
Contract. G.  Establish specific procedures in order to fulfill the obligations
of this section..



17.
PUBLICATION

 
A. 
DISTRICT shall approve in writing any report or other document prepared by
CONTRACTOR in connection with performance under this Contract prior to
dissemination  or publication of such report or document to a third party. 
DISTRICT may waive in writing its requirement for prior approval.

 
B. 
Until approved by DISTRICT, any report or other document prepared by CONTRACTOR
shall include  on  each  page  a  conspicuous  header,  footer,  or  watermark 
stating  "DRAFT  - Not Reviewed or Approved by BAAQMD," unless DISTRICT has
waived its requirement for prior approval pursuant to paragraph A of this
section.

 
C. 
Information, data, documents, or reports developed by CONTRACTOR for DISTRICT,
pursuant to this Contract, shall be part of DISTRICT's  public record, unless
otherwise indicated. CONTRACTOR may use or publish, at its own expense, such
information, provided DISTRICT approves use of such information in advance.  The
following acknowledgment of support and disclaimer must appear in each
publication of materials, whether copyrighted or not, based upon or developed
under this Contract.



"This report was prepared as a result of work sponsored, paid for, in whole or
in part, by the Bay Area Air Quality Management District (District).   The
opinions, findings, conclusions, and recommendations are those of the author and
do not necessarily represent the views of the District.   The District, its
officers, employees, contractors, and subcontractors make no warranty, expressed
or implied, and assume no legal liability for the information in this report."


Page 6 of12


Contract No. 2011-061


 
 

--------------------------------------------------------------------------------

 
 



 
D.
CONTRACTOR shall inform its officers, employees, and subcontractors involved in
the performance of this Contract of the restrictions contained herein  and shall
require compliance with the above.



18.
NON DISCRIMINATION - In the performance of this Contract, CONTRACTOR shall not
discriminate in its recruitment, hiring, promotion, demotion, and termination
practices on the basis of race, religious creed, color, national origin,
ancestry, sex, age, marital status, sexual orientation, medical condition, or
physical or mental disability and shall comply with the provisions of the
California Fair Employment & Housing Act (Goverument Code Section 12900 et
seq.), the Federal Civil Rights Act of 1964 (P.L. 88-352) and all amendments
thereto, Executive Order No. 11246 (30 Federal Register 12319), and all
administrative rules and regulations issued pursuant to said Acts and Order.
CONTRACTOR shall also require each subcontractor performing services in
connection with this Contract to comply witb this section and shall include in
each contract witb such subcontractor provisions to accomplish the requirements
of this section.



19.
PROPERTY AND  SECURITY- Without limiting CONTRACTOR'S obligations with regard to
security, CONTRACTOR shall comply with all the rules and regulations established
by DISTRICT for access to and activity in and around DISTRICT's premises.



20.
ASSIGNMENT -No party shall assigo, sell, license, or otherwise transfer any
rights or obligations under this Contract to a third  party without the prior
written consent  of the other party, and any attempt to do so shall be void upon
inception.



21.
WAIVER- No waiver of a breach, of failure of any condition, or of any right or
remedy contained in or granted by the provisions of this Contract shall be
effective unless it is in writing and signed by the party waiving the breach,
failure, right, or remedy. No waiver of any breach, failure, right, or remedy
shall be deemed a waiver of any other breach, whether or not similar, nor shall
any waiver constitute a continuing waiver unless the writing so
specifies.   Further, the failure of a party to enforce performance by the other
party of any term, covenant, or condition of this Contract, and the failure of a
party to exercise any rights or remedies hereunder, shall not be deemed a waiver
or relinquishment by that party to enforce future performance of any such terms,
covenants, or conditions, or to exercise any future rights or remedies.



22.
ATTORNEYS'  FEES - In  the  event  any  action  is filed  in connection  with
tbe enforcement  or interpretation of this Contract, each party shall bear its
own attorneys'  fees and costs.



23.
FORCE MAJEURE- Neither DISTRICT nor CONTRACTOR shall be liable for or deemed to
be in default for any delay or failure in performance under this Contract or
interruption of services resulting, directly or indirectly, from acts of God,
enemy or hostile governmental action, civil commotion, strikes, lockouts, labor
disputes, fire or other casualty, judicial orders, governmental controls,
regulations or restrictions, inability to obtain labor or materials or
reasonable substitutes for labor or materials necessary for performance of the
services, or other causes, except financial, that are beyond the reasonable
control of DISTRICT or CONTRACTOR, for a period of time equal to the period of
such force majeure event, provided that the party failing to perform notifies
the other party within fifteen calendar days of discovery of tbe force majeure
event, and provided further that that party takes all reasonable action to
mitigate the damages resulting from the failure to perform. Notwithstanding the
above, if the cause of the force majeure event is due to party's own action or
inaction, then such cause shall not excuse that party from performance under
this Contract.

 
Page 7 of 12


Contract No. 2011-061


 
 

--------------------------------------------------------------------------------

 
 
24.
SEVERABILITY - If a court of competent jurisdiction holds any provision of this
Contract to be illegal, unenforceable or invalid in whole or in part for any
reason, the validity and enforceability of the remaining provisions, or portions
of them will not be affected.

 
25,
HEADINGS - Headings on the sections and paragraphs of this Contract are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modifY, amplifY, or aid in the interpretation, construction,
or meaning of the provisions of this Contract.

 
26.
DUPLICATE EXECUTION - This Contract is executed in duplicate. Each signed copy
shall have the force and effect of an original.

 
27.
GOVERNING LAW- Any dispute that arises under or relates to this Contract shall
be governed by California law, excluding any laws that direct the application to
another jurisdiction's laws. Venue for resolution of any dispute that arises
under or relates to this Contract, including mediation, shall be San Francisco,
California.

 
28.
ENTIRE CONTRACT AND MODIFICATION- This Contract represents the final, complete,
and exclusive statement of the agreement between the parties related to
CONTRACTOR providing services to DISTRICT and supersedes all prior and
contemporaneous understandings and agreements of the parties. No party has been
induced to enter into this Contract by, nor is any party relying upon, any
representation or warranty outside those expressly set forth herein. This
Contract may only be amended by mutual agreement of the parties in writing and
signed by both parties.

 
29.
SURVIVAL OF TERMS- The provisions of sections 8 (Indemnification), I6
(Confidentiality), and I7 (Publication) shall survive the expiration or
termination of this Contract.

 
IN WITNESS WHEREOF, the parties to this Contract have caused this Contract to be
duly executed on their behalf by their authorized representatives.


BAY AREA AIR QUALITY
      
ECOtality, Inc.
MANAGEMENT DISTRICT
         
By:
/s/ Jack P. Broadbent
 
By:
/s/ Jonathan Read
 
Jack P. Broadbent
   
Jonathan Read
 
Executive Officer/APCO
   
CEO/President
         
Date:
7/5/11
 
Date:
6/24/11



Approved as to form:
District Counsel


By:
/s/ Brain C. Bunger
 
Brain C. Bunger
 
District Counsel



Page 8 of 12
 
Contract No. 2011-061


 
 

--------------------------------------------------------------------------------

 
 